Citation Nr: 0029551	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the right wrist and forearm.

2.  Entitlement to service connection for tendonitis of the 
left upper extremity.

3.  Entitlement to service connection for arthritis of 
multiple joints.  

4.  Entitlement to service connection for gastroesophageal 
reflux.

5.  Entitlement to service connection for a bladder 
infection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from September 1992 to December 
1997.  

This matter arose from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for multiple conditions.  Following the veteran's 
timely appeal, the case was certified to the Board of 
Veterans' Appeals (Board) for resolution.

The issues of entitlement to service connection for residuals 
of injury to the right wrist and forearm, tendonitis of the 
left upper extremity, gastroesophageal reflux, and a bladder 
infection will be dealt with in the Remand portion of this 
decision.  


FINDING OF FACT

Multiple joint arthritis is not related to the veteran's 
period of active service or to any incident of service.  


CONCLUSION OF LAW

Multiple joint arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
continuously for ninety days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (1999).  If a condition noted during service is 
not shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

VA is obligated under 38 U.S.C. § 5107 to assist the claimant 
in developing the facts pertinent to the claim.  Recent 
legislation has modified this statute and that modification 
significantly impacts the VA's handling of claims for service 
connection.  On October 30, 2000, the President signed into 
law a bill containing the "McCain Amendment."  This provision 
rewrites 38 U.S.C. § 5107, to eliminate the requirement that 
a claim be well-grounded before the VA had a duty to assist.  
The change effectively amplifies the duty to assist, 
including the provision of a medical examination, when such 
examination may substantiate entitlement to the benefits 
sought unless no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  See 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).

Service medical records are negative for findings of 
arthritis.  The veteran has not been treated for arthritis 
since service, and there is no indication of X-ray findings 
of arthritis.  VA examinations conducted in June 1998 do not 
show arthritis.  Although service connection is in effect for 
lumbar and cervical strain, there is no arthritis associated 
with these conditions.  

Following a complete review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for multiple joint 
arthritis.  There is no evidence that the veteran currently 
has this disability, or that she had it in service.  Though 
the veteran has alleged that she has had this problem since 
service, her statements are outweighed by the negative 
medical findings.  The veteran did not seek treatment for 
this condition, and it is not shown on any X-ray.  The 
complete lack of positive medical evidence makes the record 
as a whole insufficient to establish that a chronic condition 
existed during service or at present.  Furthermore, there is 
necessarily no continuity of symptomatology from that period 
of service to the present time.  Since the veteran has no 
noted medical expertise, her opinion does not provide a basis 
upon which to make any finding as to the origin or 
development of her claimed conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In the absence of probative supporting medical evidence, the 
veteran's claim for multiple joint arthritis must be denied.  
The evidence neither supports the claim or is in relative 
equipoise, rather, the preponderance of the evidence is 
against the claim, and the claim must be denied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

The claim of service connection for arthritis of multiple 
joints is denied.  


REMAND

A. Right Wrist

The veteran's service medical records reflect that she began 
having problems with her right wrist after bruising it in 
service in November 1997.  She has complained of pain since 
separation from service.  VA orthopedic examination in June 
1998 yielded an impression of symptoms consistent with carpal 
tunnel syndrome.  It was the examiner's recommendation that 
the veteran follow-up with the hand clinic.  Although patient 
records show additional complaints of carpal tunnel syndrome 
in the right wrist, there is no indication that the veteran 
was seen by a specialist at the hand clinic, or that 
neurological testing was performed.  

B.  Left upper extremity

Service medical records show that the veteran was seen for 
tenosynovitis of the left wrist and arm in March 1995.  She 
had reported that the problem started when she was pregnant.  
She was treated with splints and physical therapy, and in 
July 1995 she received injections into the area with reported 
good results.  Post service, the veteran underwent two VA 
examinations in June 1998.  The general examination revealed 
asymptomatic left wrist.  VA orthopedic evaluation showed 
that the left wrist pain had resolved.  However, findings 
with regard to the left wrist were minimal, the focus of the 
orthopedic examination was the right upper extremity.  The 
veteran has maintained that the left wrist is as symptomatic 
with use as it was in service.  

C. Gastroesophageal reflux

The veteran was treated for gastrointestinal problems on 
several occasions in service.  She was treated for an acute 
attack in 1991 before she actually went on active duty.  In 
December 1993, she was treated for acute gastritis.  In March 
1997 she reported gastrointestinal symptoms of 10 days 
duration.  The assessment was gastritis.  Although GERD 
(gastroesophageal reflux disease) was also listed, a line is 
drawn through that part of the assessment.  It is unclear 
whether this condition was or was not ruled out.  The veteran 
was given medication and an upper gastrointestinal series was 
ordered.  Follow-up evaluation showed that the diagnosis was 
gastritis secondary to Helicobacter pylori.  

The findings and disposition statement of the Physical 
Evaluation Board which found the veteran unfit for service 
due to medical reasons indicates that, while upper back pain 
was the condition that made the veteran unfit, she also had 
well-controlled gastritis, a condition which could make 
someone unfit but in her case was not compensable or ratable.  

Post-service, there has been no treatment for or diagnosis of 
gastroesophageal reflux or other gastrointestinal symptoms.  
VA general examination report dated in June 1998 contains a 
diagnosis of gastroesophageal reflux by history, but also 
reflects that the condition is moderately symptomatic.  

D.  Bladder infection

Service medical records show treatment for a urinary tract or 
bladder infection in service.  Post-service records show no 
treatment for a bladder infection.  Further, the reports of 
VA examination dated in June 1998 show no signs, symptoms or 
diagnosis of bladder infection.  The veteran reported that 
she had a urinary tract infection and contracted genital 
herpes in 1993 in service.  She noted that she was now 
essentially asymptomatic for the herpes condition with 
medication.  The diagnosis at the general examination 
included a history of urinary tract infection and genital 
herpes.  It was felt that a consultation was not necessary.  

E.  Analysis

The Board has reviewed all of the evidence and concludes 
that, in light of the McCain Amendment, supra, additional 
development is necessary.  The veteran is entitled to a 
thorough examination with respect to each of her current 
disabilities listed in the remand, as it appears that a 
reasonable possibility exists that assistance could result in 
entitlement.  Thus, in view of the VA's duty to assist as 
recently defined in the McCain amendment, the Board finds 
that consideration on the merits at this time prior to RO 
review and development could result in prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In this regard, it is noted that the RO denied the 
claims based on the findings they were not well grounded.  As 
such, in light of the McCain amendment and the principles set 
forth in Bernard, the Board believes that additional 
development would be helpful.

Moreover, the Board observes that the veteran has been found 
to have symptoms consistent with carpal tunnel syndrome.  
However, the records do not indicate that she was referred to 
the hand clinic as suggested by the VA examiner in June 1998.  
Furthermore, neurological testing does not appear to be of 
record. The veteran has presented evidence of the other 
disorders noted, but she has not been given an adequate 
examination for these conditions.  It is uncontroverted that 
she has had recurrent problems with reflux-type symptoms, but 
the general examination did not contain specific findings.  
Although genitourinary findings were made on the general 
examination, a consult was not provided.  In light of her 
diagnosis at service separation, as well as her inservice 
genitourinary problems, it is felt that a specialist 
examination could result in information that would have a 
positive impact on the veteran's entitlement to service 
connection for these conditions.  

Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded 
orthopedic and neurological examinations 
to determine the nature and severity of 
any right wrist and forearm disorder or 
left upper extremity disorder present.  
She should also be afforded an 
examination to determine the nature and 
severity of any gastroesophageal reflux 
or bladder disorders present.  It is 
noted that the veteran may be intending 
to make a claim for genital herpes 
included in the claim for bladder 
infection, and that this should be 
clarified.  The examiners are requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  Any 
and all indicated evaluations, studies, 
tests, or specialized evaluations deemed 
necessary by the examiner should be 
accomplished.  The examiners should 
furnish opinions as to whether it is at 
least as likely as not that any of the 
conditions found are related to service.  
The claims file, to include a copy of 
this Remand, should be made available to 
the examiner for a review in connection 
with the examinations.  

2.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand.  Any examination report failing 
to comply with the directives of this 
remand should be returned for corrective 
action.

3.  The RO should then adjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted, the veteran and 
her representative should be furnished 
with a supplemental statement of the case 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
veteran and her representative should 
then be afforded an opportunity to 
respond before the case is returned to 
the Board for further action.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The appellant has the 
right to submit additional evidence and argument 






on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


